People ex rel. Unger v Brann (2021 NY Slip Op 02537)





People ex rel. Unger v Brann


2021 NY Slip Op 02537


Decided on April 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2021-02764

[*1]The People of the State of New York, ex rel. Randall D. Unger, on behalf of Jonathan Faison, petitioner, 
vCynthia Brann, etc., et al., respondents.


Randall D. Unger, Kew Gardens, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Sharon Y. Brodt of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Jonathan Faison upon his own recognizance or to set reasonable bail pursuant to CPL 30.30(2)(a) upon Queens County Indictment No. 978/2019.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner failed to demonstrate entitlement to relief pursuant to CPL 30.30(2)(a).
DILLON, J.P., AUSTIN, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court